Citation Nr: 1141430	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating prior to January 9, 2008 and a rating greater than 10 percent after January 9, 2008 for service-connected asbestos-related lung disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to February 1959.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  Prior to January 9, 2008, the Veteran did not have a FVC less than 80 percent predicted or a DLCO (SB) less than 80 percent predicted.

2.  Subsequent to January 9, 2008, the Veteran did not have a FVC less than 74 percent due to his service connected-asbestos disability.

3.  In March 2008, the Veteran had a FVC of 71 percent; however, it was noted as secondary to aspiration pneumonia and not to his asbestos exposure.


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to January 9, 2008 and for a rating greater than 10 percent subsequent to January 9, 2008 for asbestos-related lung disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.97, Diagnostic Code 6899-6833 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a compensable rating prior to January 9, 2008 and a rating in excess of 10 percent subsequent to January 9, 2008 for his service-connected asbestos-related lung disease, rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6899-6833.  The RO assigned DC 6899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous rating criteria is 38 C.F.R. § 4.97, DC 6833.

Under DC 6833, a 10 percent rating is warranted for FVC of 75 to 80 percent predicted, or a DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation requires demonstrated evidence of FVC of less than 50 percent of predicted value, or; DLCO (SB) of less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833.

Per 38 C.F.R. § 4.96(d), when evaluating based upon PFT's, VA is to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  In those cases, VA is to use the pre-bronchodilator values for rating purposes.

An August 2005 PFT shows that the Veteran's FVC was 90 percent post-bronchodilator.  The DLCO was not indicated and it was noted that the overall ventilatory impairment after use of the inhaled bronchodilator was mild.  Since the FVC is greater than 80 percent, a compensable rating is not warranted.

The Veteran had a VA examination in March 2006.  The examiner reviewed prior VA treatment records and interviewed the Veteran.  She did not specifically indicate that she had reviewed the claims file; however, since the rating criteria are based upon diagnostic test results, the Board finds that the examiner's failure to indicate review of the claims file is not prejudicial.

PFT testing revealed that FVC was 98 percent post-bronchodilator.  DLCO was 87 percent.  The examiner stated that the FVC and DLCO were within normal limits.  Based upon the examination and test results, the examiner stated that the Veteran continued to have asbestos-related pleural-based lung disease manifested by pleural findings and plaques.  She stated that the Veteran's studies and PFT's are consistent with mild COPD likely from tobacco and not asbestos.  Given the normal DLCO and lack of evidence of current interstitial fibrosis on CT, the Veteran does not currently have asbestosis, but does have asbestos-related pleural disease.  Unfortunately, because the FVC and DLCO are both greater than 80 percent, the Board cannot find that a compensable rating is warranted based upon this examination.

VA treatment records show that the Veteran has been prescribed oxygen therapy several times because of pneumonia.  Thus, because the oxygen was not ordered for his service-connected asbestos-related lung disease, an increased rating cannot be granted.

The Veteran had another VA examination in May 2007.  At the time of the examination, the Veteran was dependent on oxygen due to pneumonia.  PFT testing revealed FVC at 88 percent and DLCO at 57 percent, both pre-bronchodilator.  Test results were not provided for post-bronchodilator.  While the examiner did not indicate why testing was not conducted post-bronchodilator, PFT testing is not required when outpatient oxygen therapy is necessary.  

Testing showed mild airway obstruction, no restriction, and moderately reduced diffusion capacity; however, when diffusion capacity was corrected for alveolar volume, it was normal, providing evidence against this claim.  The examiner stated that the Veteran was dependent on oxygen but that his PFT's were not significantly worse than his March 2006 results and did not coincide with his reported respiratory difficulty.  The Veteran's respiratory function had significantly decreased since his March 2006 examination.  

In an addendum, a medical doctor noted that the Veteran had COPD and asbestos-related changes on his CT scans and that he had severe COPD per his recent follow-up visit to his pulmonologist.  She stated that the DLCO decrease is as likely as not due to progressive emphysematous change as it is to asbestos-related lung disease.  Although lung symptoms appear to be overall worse, and the Veteran is on oxygen, this is as likely due to progressive COPD and recent decompensation due to pneumonia as it is due to asbestos-related lung disease, providing evidence against this claim in light of the fact that the pneumonia is not service connected.

In this instance, the examiner was unable to complete PFT testing apparently due to his required use of oxygen; therefore, the examination has little probative value.  However, the examiner noted that while testing showed moderately reduced diffusion capacity, that when corrected for alveolar volume, it was normal and that any decrease in DLCO is as likely as not due to progressive emphysematous change as it is to asbestos-related lung disease.

The Veteran had another VA examination in March 2008.  The examiner, a nurse practitioner, noted that the Veteran was hospitalized 12 times in the last year for recurrent right lower lobe pneumonia.  He was not on oxygen.  PFT's showed FVC at 71 percent post-bronchodilator and DLCO at 74 percent.  The tests showed no obstructive lung defect and mild decrease in diffusing capacity, providing more evidence against this claim.  

The same VA physician that drafted the May 2007 addendum diagnosed asbestos exposure and noted the Veteran's multiple hospitalizations for pneumonia.  She stated that it is most likely that the current respiratory condition is secondary to aspiration pneumonia and not to his asbestos exposure.  She stated that the reason for the aspiration is unclear but that repeated pneumonia can cause PFT changes and chest x-ray changes as seen in the Veteran.

While this VA examination indicates that the FVC is 71 percent, because the examiner found that the current respiratory condition is secondary to aspiration pneumonia and not to his asbestos exposure, an increased rating is not warranted.

The Veteran had another VA examination in November 2008.  The examiner, a certified family nurse practitioner, reviewed the Veteran's medical history and noted his multiple bouts of pneumonia suffered in the past year.  She noted that he did not require oxygen.  Diagnostic testing showed asbestos-related disease and that the findings were definitively changed from the prior examinations.  PFT testing showed FVC at 79 percent and DLCO at 70 percent.  Based upon this examination, the Veteran is not entitled to an increased evaluation as the FVC and DLCO scores support only a 10 percent rating.

The Board notes that medical records from C.C.C., dated May 2008 indicate that the Veteran used oxygen therapy at night, however, no other treatment records show prescription of oxygen and the November 2008 examiner stated that oxygen therapy was not required.  Therefore, an increased rating is not warranted based upon the May 2008 records.

Finally, the Board was very concerned that they may be a connection between the Veteran's pneumonia and his service connected disability.  The Board sought an expert opinion regarding the relationship between the Veteran's pneumonia and outpatient oxygen therapy and service-connected asbestos-related lung disease.  In June 2011, the expert, after having reviewed the claims file, indicated that the Veteran has had recurrent pneumonias over the years that have required oxygen and that the cause of the recurrent infections is not clear.  Repeated aspirations, in the setting of old stroke, and use of opiate pain medications or his spinal stenosis were the most likely cause.  He further stated that asbestos-related lung disease that involves the lung parenchyma is distinct from pleural asbestos disease, which is usually benign, and a marker of exposure to asbestos.  Asbestos-related lung disease that involves the lung parenchyma is a progressive, irreversible process that leads to eventual oxygen dependence and respiratory disability.  The expert found no evidence that the Veteran suffers asbestos-related lung disease involving the lung parenchyma.  He stated that the mild obstructive defect seen repeatedly on PFTs is suggestive of asthma or COPD, but is not considered a manifestation of asbestos-related lung disease.  Further, the transient oxygen requirement is not consistent with the progressive nature of parenchymal asbestosis and is most likely secondary to repeated pneumonias.  He found no link between the recurrent pneumonias and the asbestos-related pleural disease, or even parenchymal asbestosis.  Based upon the foregoing, he opined that it is less likely as not that the Veteran's pneumonias and his outpatient oxygen therapy were related to his service-connected asbestos-related lung disease, providing highly probative evidence against the Veteran's claim, providing a detailed explanation for the opinion.

Based upon the foregoing, the evidence supports, at most, the currently assigned ratings.  Prior to January 9, 2008, the condition did not result in an FVC at less than 80 percent predicted or a DLCO score at less than 80 percent predicted as a result of asbestos-related pleural disease.  Therefore, a compensable rating is not warranted for this period.  A rating in excess of 10 percent is not warranted from January 9, 2008 as the condition did not result in an FVC at less than 74 percent predicted or a DLCO score at less than 65 percent predicted due to his asbestos-related pleural disease.  While the March 2008 examination showed an FVC of 74, the examiner stated that the Veteran's respiratory condition was secondary to aspiration pneumonia and not to his asbestos exposure.  Thus, since his service-connected disability did not cause the reduced FVC, an increased rating cannot be granted based upon this test result.  In support of the examiner's finding, the FVC was back at 79 percent in November 2008.  Therefore, the Board finds that the evidence supports only the currently assigned 10 percent rating from January 9, 2008, at best.

The Board notes that the Veteran has been prescribed oxygen treatment during the course of his appeal.  Unfortunately, the treatment records, VA examinations, and even the expert opinion indicate that the oxygen treatment was not prescribed to treat his service-connected asbestos-related pleural disease.  The treatment was prescribed to treat recurrent pneumonia, which is not related to his service-connected asbestos-related lung disease.  Therefore, an increased rating cannot be granted based upon the oxygen therapy.

In sum, the preponderance of the evidence supports the currently assigned noncompensable rating prior to January 9, 2008 and the 10 percent rating assigned from January 9, 2008 for his service-connected asbestos-related lung disease.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria are adequate.  The Veteran does not exhibit the severity of symptoms to warrant a compensable rating from the date of claim to January 9, 2008 and his symptoms do not warrant a rating greater than 10 percent from January 9, 2008.  Records show that the Veteran has been hospitalized on several occasions; however, his hospitalizations were the result of pneumonia, not his service-connected asbestos-related lung disability.  Further, his oxygen therapy was not ordered to treat his service-connected condition.  Therefore, the Board finds that the schedular criteria are adequate and that referral for an extraschedular rating is not warranted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran April 2007 that fully addressed all notice elements.  Unfortunately, this letter was sent after the initial rating decision was issued.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

Although the April 2007 notice letter not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a June 2007 rating decision.  For these reasons, it is not prejudicial to the Veteran for the Board to decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, a VHA expert opinion, and private treatment records.  The Veteran afforded VA medical examinations.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


